United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marietta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1652
Issued: October 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 30, 2015 appellant filed a timely appeal of a July 14, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted medical evidence to the record which was received by OWCP on August 5, 2015. The
Board’s jurisdiction is limited to review of evidence which was before OWCP at the time of its final decision. See
20 C.F.R. § 501.2(c)(1). Appellant may submit this evidence with a written request for reconsideration to OWCP
within one year from the date of this decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.

FACTUAL HISTORY
On June 5, 2015 appellant, a 54-year-old distribution clerk, filed an occupational disease
claim (Form CA-2). She explained that 31 years of repetitive motions while sorting and
distributing letters caused neck, shoulder, and back pain. Appellant did not stop work.
On June 12, 2015 OWCP advised appellant that it required factual and medical evidence
to determine whether she was eligible for compensation benefits. It asked her to submit a
comprehensive report from a treating physician describing her medical condition, with an
opinion as to whether her claimed condition was causally related to her federal employment.
OWCP requested that appellant submit this evidence within 30 days. Appellant did not submit
any evidence in response to this request.
By decision dated July 14, 2015, OWCP denied the claim finding that appellant failed to
submit medical evidence establishing a medical condition in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

2

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
In the instant case, appellant has explained that she performed repetitive duties for 31
years as a distribution clerk sorting and distributing mail, which caused injuries to her neck,
shoulders, and back. She has not, however, submitted the necessary medical evidence to
establish an injury in the performance of her federal employment duties.
OWCP advised appellant of the medical evidence required to establish her claim.
However, appellant failed to submit such evidence. Consequently, she has not met her burden of
proof in establishing an injury in the performance of her federal employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship.7 No matter how sincere appellant’s belief that an
injury was sustained as a result of her federal duties, causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish an
injury in the performance of duty.

6

Id.

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

